Citation Nr: 1726010	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  08-23 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to an initial increased rating in excess of 10 percent for left knee patellofemoral syndrome.



REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to September 2006.  This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In October 2011, the Veteran testified at a Central Office hearing before a Veterans Law Judge (VLJ) who is now retired.  The hearing transcript is of record.  In January 2016, the Veteran declined an offer of another hearing before a sitting VLJ.

This matter was previously before the Board and remanded for additional development in July 2014.  In March 2016, the Board denied the Veteran's increased rating claims for service-connected right and left knee disabilities and bilateral breast scarring.  The Board also remanded the Veteran's claim for service connection for asthma.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 Order, the Court granted a Joint Motion for Partial Remand (JMPR), thereby vacating the Board's decision and remanding the issue for development consistent with the terms of the JMPR.  

Pursuant to the JMPR, the Court dismissed the Veteran's appeal for an increased rating for breast scarring.  The Board's March 2016 remand of entitlement to service connection for asthma is unaffected.  Therefore, these issues are not before the Board and will not be addressed further here.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to initial increased ratings in excess of 10 percent for service-connected right and left knee disabilities.  Pursuant to the April 2017 JMPR, the parties have agreed that aspects of the March 2015 VA examination are inadequate.  Therefore a remand is necessary to arrange another VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, as detailed in the JMPR, the examiner must adequately address the Veteran's history of flare-ups and clarify findings related to possible instability of her knees.

In addition, the examiner and the AOJ should ensure that the Veteran's knee examination is conducted in compliance with the Court's decision in Correia v. McDonald.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that VA examinations must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment she has received for her service-connected right and left knee disabilities, and to provide the releases necessary for VA to obtain the records of any such private evaluations and/or treatment.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise her that ultimately it is her responsibility to ensure that private treatment records are received.

2.  Obtain and associate with the claims file updated VA treatment records, if any.  

3.  Then schedule the Veteran for an appropriate VA examination to assess the current severity of her service-connected right and left knee disabilities.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed and all findings reported should be sufficient to allow for rating under all applicable criteria.  The examiner must also conduct joint stability testing and MUST expressly indicate whether there is subluxation or instability (and if so, the degree of such).   In particular, the examiner should discuss and attempt to reconcile the Veteran's reports that her knees buckle and "give out," (reported in her prior VA examinations of record) when providing the results of objective stability testing. 

The examiner MUST also perform active and passive range of motion testing, and MUST provide weight-bearing and non-weight-bearing information, or detail why such testing is not necessary.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's knee to include the degree of additional range of motion loss to pain during flare-ups (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms she experiences during flare ups and provide an opinion based on that information).  The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional degrees of range of motion loss.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

4.  The AOJ should then review the record and readjudicate the claims.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).




